Per Curiam:
In consequence of the manner in which the partnership accounts of the parties were kept, we fully assent to the correctness of the statement of the learned judge, “that it has been a laborious task to attempt to bring order out of the chaos; and the result arrived at must necessarily be somewhat unsatisfactory.”
The case appears to have been carefully considered by the master and substantially confirmed by the court. After all the examination we have been able to give to the case, we are not able to discover any specific error in the decree as modified by the learned judge.
We cannot concur in opinion with the counsel for the appellant that the evidence is too obscure to justify any decree in favor of the appellee.
Decree affirmed and appeal dismissed, at the costs of the appellant.